DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 02/26/2021 has been entered. Claims 1, 3-6, 10-17 are pending. Claims 2 and 7-9 have been canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 10-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., (US 20140329120) hereinafter Cui, in view of Lin et al., (US 20140120403), hereinafter Lin, and Riemschneider (US 20060152190, newly cited) , hereinafter Riemschneider, as evidenced by Iwasawa et al., (US 20130088201), hereinafter Iwasawa.
Regarding Claim 1, Cui discloses a lithium ion cell, comprising: two electrodes of differing polarity located opposite one another; ( an anode, a cathode, Abstract, [0007]) a porous separator permeable to lithium ions, the separator separating the two electrodes from one another (separator, [0028], Fig. 1 [108]), wherein the separator is configured as an at least three-layer composite element, (polymer-metal-polymer triple layer configuration in Fig. 1b), one of the three layers of the separator is an electrically conductive porous sensor layer (Cui: porous conducting metal [0028]), the electrically conductive porous sensor layer is flanked on each side by an electronically insulating layer permeable to lithium ions (Cui: polymer-metal-polymer, sandwiched membrane [0028]), and the electrically 
While Cui discloses an embodiment where the electronically conducting material is a metal, this is only by way of example, and is not limited as long as it able to conduct electricity. Cui further discloses this conducting layer can be formed of any of a variety of electronically conducting materials, such as conducting polymers (Cui [0031]), thus meeting the claim limitation of wherein the electrically conductive porous layer is composed of an electrically conductive polymer material. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select one of the appropriate conducting materials, such as a conductive polymer, in the composite multifunctional separator as disclosed by Cui, as the skilled artisan would have a reasonable expectation that the resulting separator would still be able to physically separate the electrodes from one another, and the conducting layer is able to conduct electricity, acting as a sensor to changes in voltage. Cui does not explicitly teach wherein the separator is configured as a stretched film and does not explicitly identify the resistance measuring device.
However, Lin in a similar field of endeavor as it pertains to battery separators (Lin Abstract) teaches heat setting the stretched polymer film to obtain a battery separator (Lin [0007]-[0012]), meeting the claim limitation of wherein the polymer material is configured as a stretched film, which Lin teaches will ensure adequate porosity without sacrificing the mechanical strength of the separator (Lin [0014]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the porous polymer separator as disclosed by Cui with the stretched film format taught by Lin, in order to ensure adequate porosity while not sacrificing the mechanical strength.
While Cui does not positively identify the voltage sensor (voltage sensor, Fig. 1 “112”) as a resistance measuring device, Cui's voltage sensor is capable of measuring resistance and thus qualifies as a resistance measuring device. Cui discloses “the sudden voltage decrease is mainly due to the reduction in total resistance of the cell as the effective distance between the two lithium electrodes is decreased when the dendrite electrically bridges one lithium electrode with the intermediate copper layer.” (Cui, [0057]). Iwasawa further evidences that a voltage sensor is used to calculate the internal resistance of a cell to determine the battery’s status (Iwasawa, [0009]), since voltage and resistance are inherently proportionally related through Ohm’s Law, V=IR, where V is the voltage, I is the current, and R is the resistance. Thus, Iwasawa illustrates that a voltage sensor, such as the one disclosed by Cui, is capable of measuring resistance, reading on a resistance measuring device.
Modified Cui fails to explicitly disclose a battery housing surrounding the two electrodes and the separator, a control and transmitter unit. 
In a similar field of endeavor as it pertains to measuring physical parameters of batteries (Riemschneider [0009]) Riemschneider teaches a single battery cell having two electrodes (Riemschneider [0066]) similar to the battery of Cui, surrounded by a coating “47” (Riemschneider [0066], see also Fig. 6), reading on a housing, to contain the battery components and electrolyte (Riemschneider [0069]), the single battery cell having an antenna “46” (Riemschneider [0066]), which is an example of a transmitter, and cell unit “45” (Riemschneider [0066]), reading on a control unit since it can measure and transmit data, contain a microchip for data processing, and can make decisions about managing the battery cells (Riemschneider [0023]). Riemschneider further teaches that these components are integrated at a distance from the two electrodes into the battery housing “47” (Riemschneider Fig. 6), and that the cell unit “45” can initiate measurement of the physical parameter (Riemschneider [0029]) such as voltage (Riemschneider [0013]), which is the same as that measured by Cui, and these measured values are communicable via the transmitter unit “46” 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Cui to include a housing surrounding the battery cell to contain all the components, comprising a control and transmitter unit built into the housing as taught by Riemschneider such that it can initiate and communicate the resistance values from the resistance measuring device and communicate those values to an external receiver unit, in order to communicate the battery status to the user in a remote location.
Regarding Claim 3, Modified Cui discloses all of the claim limitations as set forth above. Cui further discloses suitable electrically conductive polymer material may be a polyaniline, polypyrrole or a polythiophene (Cui, e.g. polypyrroles, polyanilines, polythiophenes [0048]) meeting the claim limitation.
Regarding Claim 5, Modified Cui discloses all of the claim limitations as set forth above. Cui further discloses wherein the electrically conductive polymer material is configured as a porous membrane (Cui: maintaining separator functions of electronic insulation between two electrodes and ion conductivity to allow passage of lithium ions [0045]). 
Regarding Claim 4, Cui discloses a lithium ion cell, comprising: two electrodes of differing polarity located opposite one another; (Cui: an anode, a cathode, Abstract, [0007]) a porous separator permeable to lithium ions, the separator separating the two electrodes from one another (Cui: the separator, [0028], Fig. 1 “108”), wherein the separator is configured as an at least three-layer composite element, (polymer-metal-polymer triple layer configuration in Fig. 1b), one of the three layers of the separator is an electrically conductive porous sensor layer (Cui: porous conducting metal [0028]), and an 
Cui discloses this conducting sensor layer can be formed of any of a variety of electronically conducting materials, such as the intermediate metal layer formed by magnetosputtering (Cui [0029]), thus meeting the claim limitation of wherein the electrically conductive porous layer is composed of a metallically modified, nonconducting polymer since the conducting metal layer (dashed line in Fig. 1b top) is applied directly to one layer of insulating polymer separator “108” and then sandwiched between the other layer of polymer separator “108” as shown in Cui Fig. 1b (See also Cui [0012], [0028]). Additionally, the metallically modified nonconducting polymer material of the instant specification is the same in structure as that disclosed by Cui, as the instant specification describes it as being a metal layer deposited by e.g. vapor deposition (Instant specification [0011]), thus both Cui and the instant specification desire a thin layer of metal deposited onto a polymer separator substrate. Cui does not explicitly teach wherein the separator is configured as a stretched film and does not explicitly identify the resistance measuring device.
However, Lin in a similar field of endeavor as it pertains to battery separators (Lin Abstract) teaches heat setting the stretched polymer film to obtain a battery separator (Lin [0007]-[0012]), meeting the claim limitation of wherein the polymer material is configured as a stretched film, which Lin 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to stretch and heat set the porous metallically modified separator as disclosed by Cui with the stretched film method taught by Lin, in order to ensure adequate porosity while not sacrificing the mechanical strength.
While Cui does not positively identify the voltage sensor (Cui: voltage sensor, Fig. 1 “112”) as a resistance measuring device, Cui's voltage sensor is capable of measuring resistance and thus qualifies as a resistance measuring device. Cui discloses “the sudden voltage decrease is mainly due to the reduction in total resistance of the cell as the effective distance between the two lithium electrodes is decreased when the dendrite electrically bridges one lithium electrode with the intermediate copper layer.” (Cui, [0057]). Iwasawa further evidences that a voltage sensor is used to calculate the internal resistance of a cell to determine the battery’s status (Iwasawa, [0009]), since voltage and resistance are inherently proportionally related through Ohm’s Law, V=IR, where V is the voltage, I is the current, and R is the resistance. Thus, Iwasawa illustrates that a voltage sensor, such as the one disclosed by Cui, is capable of measuring resistance, reading on a resistance measuring device.
Modified Cui fails to explicitly disclose a battery housing surrounding the two electrodes and the separator, a control and transmitter unit.
In a similar field of endeavor as it pertains to measuring physical parameters of batteries (Riemschneider [0009]) Riemschneider teaches a single battery cell (Riemschneider [0066]) having two electrodes (Riemschneider [0066]) similar to the battery of Cui, surrounded by a coating “47” (Riemschneider [0066], see also Fig. 6), reading on a housing, to contain the battery components and electrolyte (Riemschneider [0069]), the single battery cell having an antenna “46” (Riemschneider [0066]), which is an example of a transmitter, and cell unit “45” (Riemschneider [0066]), reading on a 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Cui to include a housing surrounding the battery cell to contain the components, comprising a control and transmitter unit built into the housing as taught by Riemschneider such that it can initiate and communicate the resistance values from the resistance measuring device and communicate those values to an external receiver unit, in order to communicate the battery status to the user in a remote location.
Regarding Claim 6, Modified Cui discloses all of the claim limitations as set forth above. Cui further discloses wherein the metallically modified nonconductive polymer material is configured as a thin and porous conducting metal (Cui [0028]) thus reading on a porous membrane.
Regarding Claims 10 and 15
Riemschneider further teaches wherein the cell unit may be adapted in the form of an integrated circuit (Riemschneider [0069]), but does not explicitly give an example wherein the resistance measuring device, the control, and the transmitter as an integrated circuit. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Modified Cui to include the resistance measuring device, the control, and the transmitter as an integrated circuit as taught by Riemschneider in order to reduce components and save space, and the skilled artisan would have a reasonable expectation that the components would still be able to function as desired.
Regarding Claims 11, 12, and 16, Modified Cui discloses all of the claim limitations as set forth above. Cui is silent regarding the transmitter unit configured as a radio transmitter unit.
Riemschneider further teaches wherein the wireless signals produced by the antenna transmitter is desirably in the form of a radio frequency transmission (Riemschneider [0027]), such that the resistance values, or parameters derived therefrom is communicable via radio signal (Riemschneider [0027]). 

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., (US 20140329120) hereinafter Cui, in view of Lin et al., (US 20140120403) hereinafter Lin, and Riemschneider (US 20060152190), hereinafter Riemschneider, as evidenced by Iwasawa et al., (US 20130088201), hereinafter Iwasawa, as applied to Claims 1, 10, and 4 above, respectively, and further in view of Demir, (US 20040248516), hereinafter Demir.
Regarding Claims 13, 14, and 17
Demir teaches a radio transmitter unit comprising a modulator (Demir: modulator [0010]). Demir teaches that the modulator may eliminate carrier leakage associated with the modulator by adjusting the respective DC (direct current) levels of the signal inputs (Demir [0013]), which the skilled artisan understands in the context of Modified Cui would be attached to the direct current outlet lead of one of the two electrodes such that the resistance values, or the parameter derived therefrom, is communicable as a modulated signal imposed on a direct current voltage of the one of the two electrodes to the external receiver unit.
While Demir is not in the instant field of endeavor as it does not pertain to batteries, this reference teaches the use of wireless communication and modulated signals, which is relevant to the instant problem of wireless signal transmission. Demir teaches it is well known in the art that a wireless communication device uses modulated signals and radio frequency to transmit information to an external receiver.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the modulator as taught by Demir to the transmitter unit such that it is connected to a direct current outlet lead of one of the two electrodes as disclosed by Modified Cui in order to transmit information to an external receiver.

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. Applicant argues that Riemschneider does not teach the resistance measuring device together with a control connected thereto and a transmitter unit connected to the control us integrated at a distance from the two electrodes into the housing because it discloses a separate external control unit, and it is less expensive to connect the battery cell wirelessly. 
The Examiner submits that the external control unit of Riemschneider was not relied upon to teach the controller. Rather, the cell unit “45” was relied upon. Cell unit “45” is integrated into the battery can measure and transmit data, contains a microchip for data processing, and can make decisions about managing the battery cells (Riemschneider [0023]). Thus it reads on a control unit, and it is capable of the claimed functions since it comprises a microchip and can initiate measurements, and communicate results. Riemschneider further teaches that this is one exemplary embodiment, and “the cell units may be able to make decisions concerning the next steps to take in managing the battery cells without the help of the external control unit. This may save time and valuable resources of the control unit,” (Riemschneider [0023]). As such, the cell unit “45” reasonably reads on a control unit. This individual cell can then transmit information to an external receiver via transmitter “46”. Furthermore, all of these components are integrated into the battery housing (Fig. 6). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722